 
 
I 
108th CONGRESS 2d Session 
H. R. 5044 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Mr. Burns (for himself and Mr. Norwood) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for a study of the potential for increasing hydroelectric power production at existing Federal facilities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Hydroelectric and Environmental Enhancement Act of 2004.  
2.Findings Congress finds that— 
(1)Federal multi-purpose dams and reservoirs with hydroelectric generation provide necessary power to respective regions, enhance recreational pursuits and help meet various environmental needs; 
(2)hydroelectric generation is a renewable resource that plays a significant role in meeting the growing power needs of many communities throughout the Nation; 
(3)Federal dams along the Savannah River generate electricity for consumers who depend on such power at peak times and provide recreational and environmental benefits to the region; 
(4)a number of technological advancements have been made at these and other Federal hydropower facilities to provide even greater protections to fish and other aquatic resources; and 
(5)the value of these and other Federal hydropower facilities can be further enhanced to optimize more hydroelectric generation and environmental protection. 
3.Study and report on increasing electric power production capability of existing Federal facilities 
(a)In generalThe Secretary of the Interior and the Secretary of the Army, in consultation with the Administrator of each Federal power marketing administration, shall conduct a study of the potential for creating or increasing electric power production capability at existing facilities under their administrative jurisdiction. 
(b)ContentThe study under this section shall include identification and description in detail of each facility that is capable, with or without modification, of producing additional hydroelectric power, including estimation of the existing potential for the facility to generate hydroelectric power. 
(c)ReportEach Secretary shall submit to the Congress a report on the findings, conclusions, and recommendations of the study under this section by not later than 12 months after the date of the enactment of this Act. Each Secretary shall include the following in the report: 
(1)The identifications, descriptions, and estimations referred to in subsection (b). 
(2)A description of activities the Secretary is currently conducting or considering, or that could be considered, to produce additional hydroelectric power from each identified facility. 
(3)A summary of action that has already been taken by the Secretary to produce additional hydroelectric power from each identified facility. 
(4)The costs to install, upgrade, or modify equipment or take other actions to produce new or additional hydroelectric power from each identified facility and the level of Federal power customer involvement in the Secretary’s determination of such costs. 
(5)The benefits that would be achieved by such installation, upgrade, modification, or other action, including quantified estimates of any additional energy or capacity from each facility identified under subsection (b). 
(6)A description of actions that are planned, underway, or might reasonably be considered to create or increase hydroelectric power production by replacing turbines. 
(7)The impact of increased hydroelectric power production on irrigation, fish, wildlife, Indian tribes, river health, water quality, navigation, recreation, fishing, and flood control. 
(8)Any additional recommendations the Secretary considers advisable to increase hydroelectric power production from, and reduce costs and improve efficiency at, facilities under the jurisdiction of the Secretary. 
4.Study and implementation of increased operational efficiencies in hydroelectric power projects 
(a)In generalThe Secretary of the Interior and the Secretary of the Army shall conduct a study of operational methods and water scheduling techniques at all hydroelectric power plants under the administrative jurisdiction of each Secretary that have an electric power production capacity greater than 50 megawatts, to— 
(1)determine whether such power plants and associated river systems are operated so as to optimize energy and capacity capabilities; and 
(2)identify measures that can be taken to improve operational flexibility at such plants to achieve such optimization. 
(b)ReportEach Secretary shall submit a report on the findings, conclusions, and recommendations of the study under this section by not later than 18 months after the date of the enactment of this Act, including a summary of the determinations and identifications under paragraphs (1) and (2) of subsection (a). Each Secretary shall include in the report the impact of optimized hydroelectric power production on irrigation, fish, wildlife, Indian tribes, river health, water quality, navigation, recreation, fishing, and flood control. 
(c)Cooperation with Federal power marketing administrationsEach Secretary shall coordinate with the Administrator of each Federal power marketing administration in determining how the value of electric power produced by each hydroelectric power facility that produces power marketed by the administration can be optimized. 
 
